Case 4:19-cr-00379-DCN Document1 Filed 11/26/19 Page 1 of 2

BART M. DAVIS, IDAHO STATE BAR NO. 2696
UNITED STATES ATTORNEY

JACK B. HAYCOCK, IDAHO STATE BAR NO. 2942
ASSISTANT UNITED STATES ATTORNEY
DISTRICT OF IDAHO

801 E. SHERMAN AVE SUITE 192

POCATELLO, ID 83201

TELEPHONE: (208) 478-4166

FACSIMILE: (208) 478-4175

 

UNITED STATES DISTRICT COURT

 

 

 

FOR THE DISTRICT OF IDAHO
UNITED STATES OF AMERICA, q = Q@7O ‘p.DCN
Case No. - -
Plaintiff,
INDICTMENT
vs.
18 U.S.C. § 3
ALDEN HUGH BREWSTER,
Defendant.
The Grand Jury charges:
COUNT 1
Accessory to Murder
18 U.S.C. §3

On or about February 3, 2018, in the State and District of Idaho, the defendant, ALDEN
HUGH BREWSTER, knowing that an offense against the United States has been committed, to

wit, the second degree murder of A. P., did receive, relieve, comfort, and assist the offender,

INDICTMENT - 1

 
Case 4:19-cr-00379-DCN Document1 Filed 11/26/19 Page 2 of 2

Justin William Beasley, in order to hinder and prevent the offender’s apprehension, trial, and
punishment, in violation of Title 18, United States Code, Section 3.

Dated this If day of November, 2019.

 

A TRUE BILL

/s/ [signature on reverse]

 

FOREPERSON

BART M. DAVIS

UNITED STATES AT EY
By;

K B. HAYCOCK ~
SSISTANT UNITED states ATTORNEY

INDICTMENT - 2

 
